                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


In the Matter of William N. Dushkin
and Marilyn J. Dushkin, as owners
and operators for the F/V BOBBI DEE
for Exoneration from or Limitation of
Liability                                          Case No. 3:21-cv-00138-SLG



                            ORDER RE MOTION FOR MONITION

          On June 4, 2021, William and Marilyn Dushkin (“Limitation Plaintiffs”) filed a

Complaint for Limitation of Liability under the terms of the Shipowners’ Limitation

of Liability Act, 46 U.S.C. § 30501, et seq.1 In the Complaint, Limitation Plaintiffs

seek to limit their liability with respect to any and all claims arising from a March 5,

2019 allision between a commercial fishing vessel they own—the BOBBI DEE—

and a commercial vessel owned by Northern Seas Fisheries, Inc.—the ALEUT

MISTRESS.2 The Complaint states that while the BOBBI DEE was backing away

from its berth, “[a] mechanical failure in the gearing system prevented the operator

from shifting the vessel into forward gear, resulting in an allision with the . . .

ALEUT MISTRESS.”3              According to the Complaint, the ALEUT MISTRESS

“sustained hull and machinery damage as a result of the allision,” which cost




1
    Docket 1.
2
    Docket 1 at 1–2, ¶¶ 3–6. The Complaint does not specify where the accident occurred.
3
    Docket 1 at 1–2, ¶ 4.
$340,487 to repair.4 At some point following the allision, North Seas Fisheries, Inc.

“filed suit alleging damages to the vessel and for lost fishing revenue exceeding

$154,000.”5 Limitation Plaintiffs report that “the BOBBI DEE and its owners fac[e]

damages claims exceeding the value of the BOBBI DEE,” which they state is

$255,000.6

          Presently before the Court at Docket 3 is Limitation Plaintiffs’ Motion for

Monition, in which they request that the Court find that they have posted adequate

security and filed an adequate complaint and enjoin all claims and proceedings

against them related to the March 5, 2019 allision, pursuant to 46 U.S.C. § 30511.

                                          LEGAL FRAMEWORK

          The Shipowners’ Limitation of Liability Act provides that “the liability of the

owner of a vessel for any claim, debt, or liability [subject to the Act] . . . shall not

exceed the value of the vessel and pending freight.”7 Claims arising from “injury

by collision” are subject to the Act, provided the conduct at issue occurred “without

the privity or knowledge of the owner.”8 To take advantage of this provision, a


4
    Docket 1 at 2, ¶ 5.
5
    Docket 1 at 2, ¶ 6.
6
    Docket 1 at 2, ¶ 7; Docket 1-2 at 7 (Condition and Valuation Report).
7
 46 U.S.C. § 30505(a). Limitation Plaintiffs state that the BOBBI DEE carried no freight on
March 5, 2019. Docket 1 at 2, ¶ 4.
8
 46 U.S.C. § 30505(b); see also In re Complaint of Ross Island Sand & Gravel, 226 F.3d 1015,
1017 (9th Cir. 2000) (“A limitation of liability action is a proceeding in admiralty for vessel
owners that permits them to limit their liability (if any) to their interest in the vessel and its freight,
provided that the loss was incurred without their privity or knowledge.”).

Case No. 3:21-cv-00138-SLG, In re Dushkin
Order re Motion for Monition
Page 2 of 7
shipowner must, within six months of receiving notice of a claim, initiate an action

in federal court and either deposit with the court an amount equal to his or her

interest in the vessel or transfer such interest to a court-appointed trustee.9 “The

procedure for a limitation action is now found in Supplemental Admiralty and

Maritime Claims Rule F.”10 Supplemental Rule F(2) provides a list of requirements

for a complaint filed in a limitation action, including: “the facts on the basis of which

the right to limit liability is asserted and all facts necessary to enable the court to

determine the amount to which the owner’s liability shall be limited”; “the voyage if

any, on which the demands sought to be limited arose, with the date and place of

its termination”; “the amount of all demands including all unsatisfied liens or claims

of lien, in contract or in tort or otherwise, arising on that voyage, so far as known

to the plaintiff, and what actions and proceedings, if any, are pending thereon”;

and “the value of the vessel at the close of the voyage.”

          “Once a shipowner has complied with [these] preliminary procedural

requirements, the federal district court must enjoin all other actions which relate to

the subject of the limitation proceeding and require all persons who have claims

arising out of the same accident to assert them in the district court.” 11                 This


9
  46 U.S.C. § 30511(a)–(b). The vessel owner must also deposit with the court or transfer to the
trustee “an amount, or approved security, that the court may fix from time to time as necessary
to carry out this chapter.” Id. Local Admiralty Rule (f)-1 sets the default for this amount at
$1,000.
10
     Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 448 (2001).
11
  In re Complaint of Moog, Case No. 3:19-cv-00030-DCN, 2019 WL 3849152, at *3 (D. Idaho
Aug. 14, 2019); see also 46 U.S.C. § 30511(c) (“When an action has been brought under this
Case No. 3:21-cv-00138-SLG, In re Dushkin
Order re Motion for Monition
Page 3 of 7
injunction is a procedural step and does not amount to an affirmative finding that

the shipowner is entitled to protection under the Act; instead, it ensures that the

question is decided in the proper forum.12 Once an action to limit liability has been

brought in federal court, a claimant may file an answer to contest the shipowner’s

“right to exoneration from or the right to limitation of liability.”13 When this occurs,

the district court “determines, in a proceeding known as a concursus, issues such

as liability, the privity and knowledge of the shipowner, and if necessary, the

distribution of the limitation fund.”14

                                              DISCUSSION

          The Court finds that Limitation Plaintiffs have not fully complied with all of

the procedural requirements of Supplemental Rule F(2) necessary to initiate an

action to limit liability pursuant to 46 U.S.C. § 30511. Specifically, Limitations

Plaintiffs have not identified the “place of [the voyage’s] termination” as required



section . . . all claims and proceedings against the owner related to the matter in question shall
cease.”); Fed. R. Civ. P. Supp. R. F(3) (“On application of the plaintiff the court shall enjoin the
further prosecution of any action or proceeding against the plaintiff’s property with respect to
any claim subject to limitation in the action”).
12
   Lewis, 531 U.S. at 442 (noting that “federal courts have exclusive jurisdiction to determine
whether a vessel owner is entitled to limited liability”); see also id. at 453 (“[T]his Court long ago
determined that vessel owners may contest liability in the process of seeking limited liability.”
(citing The Benefactor v. Mount, 103 U.S. 239, 244 (1880)); cf. In re Complaint of Moog, 2019
WL 3849152, at *3 n. 5 (“There is a distinction between the shipowner’s right to limit liability and
his right to seek limitation of liability.” (emphasis in original)).
13
     Fed. R. Civ. P. Supp. F(5).
14
   In re Complaint of Aloha Jetski, LLC, 920 F. Supp. 2d 1143, 1146 (D. Hawai’i 2013) (quoting
In re Complaint of S.F. Bar Pilots, No. c05–02975 MJJ, 2006 WL 16879, at *1 (N.D. Cal. Jan. 3,
2006)).

Case No. 3:21-cv-00138-SLG, In re Dushkin
Order re Motion for Monition
Page 4 of 7
by Supplemental Rule F(2), other than to state that the vessel is now in Alaska.15

Because the Court has determined that Limitations Plaintiffs have not complied

with the requisite procedures of Supplemental Rule F, the Court will deny without

prejudice the request for monition and the request to stay all pending cases against

them related to the March 5, 2019 allision.16

          Limitations Plaintiffs also request that the Court “find[] petitioners have

complied with [Supplemental Rule] F(1) and [Local Admiralty Rule] f-(1), which

require posting of security for value of the vessel and security for costs.”17 Posting

security for value of the vessel is a separate requirement from the contents of the

complaint, and a precondition to the filing of an injunction18; thus, the Court

considers this request.

          Limitations Plaintiffs have included a 2017 Condition & Valuation Report of

Vessel Marine Survey for the BOBBI DEE, conducted by Captain David O.


15
  See In re Lauritsen, Case No. 04 C 3550, 2004 WL 2065057, at *2 (N.D. Ill. Sept. 13, 2004)
(“Plaintiff has not sufficiently set forth the place of its termination. Plaintiff asserts the voyage
occurred on Lake Erie. However, Lake Erie is an extremely large body of water. We find that
such a general reference to the location of the voyage is insufficient.”). This requirement is
important in order to give proper notice to potential claimants as provided in Supplemental Rule
F(4), particularly those who have not “made any claim against the vessel of the plaintiff[s]
arising out of the voyage or trip” and thus would not be entitled to a mailed copy of the notice.
16
  The Court also requests that Limitations Plaintiffs, if they file an amended complaint, identify
the specific case(s) that has been brought against them by case name, caption, and forum.
17
     Docket 3 at 1 (Mot. for Monition).
18
  Star & Crescent Boat Co., Inc. v. Sunsplash Marina LLC, Case No.: 3:21-cv-00169-BEN-JLB,
2021 WL 1526601, at *15 (S.D. Cal. April 19, 2021) (“Approval of the security is a condition
precedent to the issuance of the motion and restraining order.” (citing Complaint of Dammers &
Vanderheide & Scheepvaart Maats Christina B.V., 836 F.2d 740, 753 (2d Cir. 1988))).

Case No. 3:21-cv-00138-SLG, In re Dushkin
Order re Motion for Monition
Page 5 of 7
Osterback, a Marine Surveyor.19 This Valuation Report estimates the BOBBI

DEE’s fair market value to be $255,000.20 This document is accompanied by a

declaration of William Dushkin, which states that these valuations are performed

for insurance purposes and that the 2017 survey is the most recent. 21 At Docket

4, Limitations Plaintiffs have submitted a Notice of Posting Security, which “gives

notice and tenders into the Court security for value of the BOBBI DEE in the form

of Letter of Undertaking from petitioner’s underwriter . . . .”          The Letter of

Undertaking, at Docket 5, specifies Navigators Insurance Company (“Navigators”)

“as insurer of William N. Dushkin and Marilyn Dushkin, and any and all timely and

appropriate claimants with respect to a March 5, 2019 collision between the BOBBI

DEE and the ALEUT MISTRESS.”22                    The Letter of Undertaking states that

Navigators “hereby agrees . . . [t]o pay and satisfy any final judgment . . . as may

be entered in favor of Claimant(s) against Petitioners, for damages claimed up to

and not exceeding the sum of $255,000 and costs awarded . . . .” The Notice of

Posting Security also “gives notice of payment of $1000.00 into the Court as a

security for costs, and that petitioner shall post additional security in the amount of

six percent (6%) per annum to be paid into the Court until judgment is entered or



19
     Docket 1-2 at 7.
20
     Docket 1-2 at 7 (Condition and Valuation Report).
21
     Docket 1-1.
22
     Docket 5; Docket 5-1 at 1.

Case No. 3:21-cv-00138-SLG, In re Dushkin
Order re Motion for Monition
Page 6 of 7
the case is dismissed.”23          The Court approves this security and finds that

Limitations Plaintiffs have satisfied the requirements of 46 U.S.C. § 30511(b)(1)(A)

and (B), as well as Local Admiralty Rule (f)-1.24

                                           CONCLUSION

          In light of the foregoing, Limitation Plaintiffs William Dushkin and Marilyn

Dushkin’s Motion for Monition at Docket 3 is DENIED without prejudice. IT IS

FURTHER ORDERED that Limitation Plaintiffs’ Complaint at Docket 1 is

DISMISSED without prejudice for failure to state a claim on which relief can be

granted.       IT IS FURTHER ORDERED that Limitation Plaintiffs may file an

Amended Complaint and renewed motion for monition within 28 days, if able to do

so in compliance with Federal Rules of Civil Procedure Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions Rule F.

          DATED this 6th day of July, 2021 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




23
     Docket 4 at 2.
24
   Local Admiralty Rule (f)-1 provides that “[u]nless otherwise ordered by the court, the amount
of security for costs under Supplemental Rule F(1) will be one thousand dollars ($1,000.00),
which may be combined with the security for value and interest.”

Case No. 3:21-cv-00138-SLG, In re Dushkin
Order re Motion for Monition
Page 7 of 7
